FILED
                             NOT FOR PUBLICATION                            JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELISONGUO ELIRINGIA LYIMO,                       No. 08-71248

               Petitioner,                       Agency No. A075-197-570

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN and LEAVY, Circuit Judges.

       Elisonguo Eliringia Lyimo, a native and citizen of Tanzania, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and

review for substantial evidence factual findings. Husyev v. Mukasey, 528 F.3d

1172, 1177 (9th Cir. 2008). We grant in part and deny in part the petition for

review, and we remand.

      Lyimo testified that the police and members of the ruling CCM party

threatened and beat him, his home was vandalized, and his father’s business was

destroyed, all on account of his political activities with an opposing political party.

Viewed cumulatively, a reasonable fact finder would be compelled to conclude that

the harms Lyimo experienced amount to persecution on account of a protected

ground by both the government and those who the government was unwilling or

unable to control. See Mashiri v. Ashcroft, 383 F.3d 1112, 1120-21 (9th Cir. 2004)

(holding that death threat, violence against family members, mob confrontation,

emotional trauma, economic harm, and vandalism, together, rose to level of

persecution); Singh v. INS, 94 F.3d 1353, 1360 (9th Cir. 1996) (“There is no

question that persistent death threats and assaults on one’s life, family, and

business rise to the level of persecution within the meaning of the Act.”). The

agency’s finding that the harm Lyimo suffered does not constitute past persecution

is not supported by substantial evidence.




                                            2                                    08-71248
         Because Lyimo demonstrated past persecution he is entitled to a

presumption of future fear. 8 C.F.R. §§ 1208.13(b)(1), 1208.16(b)(1). The agency

did not reach the question of whether this presumption would have been rebutted.

Accordingly, we grant the petition for review as to Lyimo’s asylum and

withholding of removal claims, and remand for the agency to apply the

presumption of future fear in its analysis of these claims. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam). In addition, upon remand, the agency should

allow Lyimo an opportunity to respond to the 2006 State Department Country

Report for Tanzania. See Circu v. Gonzales, 450 F.3d 990, 994-95 (9th Cir. 2006)

(en banc).

         Finally, substantial evidence supports the agency’s denial of CAT relief

because Lyimo has not shown it is more likely than not that he will be tortured if

returned to Tanzania. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir.

2004).

         Each party shall bear its own costs for this petition for review.

         PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                             3                                  08-71248